Citation Nr: 0736243	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for acute myelogenous 
leukemia as secondary to herbicide (Agent Orange) exposure 
for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
April 1969; he died in September 2005.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  The appellant 
testified before the undersigned Veterans Law Judge in June 
2007; a transcript of that hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the Army from February 1966 to April 
1969; he died in September 2005.  Less than one month before 
his death, the RO received a claim from the veteran 
requesting entitlement to service connection for acute 
myelogenous leukemia (AML).  Unfortunately, he expired prior 
to its adjudication.  

In October 2005, the appellant, his widow, filed a claim for 
dependency and indemnity compensation (DIC) for service-
connected death benefits as well as a claim for accrued 
benefits related to the veteran's pending September 2005 
claim.  Statements and testimony received since October 2005 
reflect the appellant's assertion that AML, which was listed 
on the veteran's death certificate as the underlying cause of 
death, was related to his military service.  Specifically, 
the appellant contends that the veteran developed AML as a 
result of exposure to herbicides while serving in Vietnam.  
As such, she feels that she is entitled to service connection 
for the cause of the veteran's death as well as accrued 
benefits related to the veteran's unresolved claim.  
Alternatively, the appellant asserts that service connection 
is warranted for the cause of the veteran's death because his 
service-connected type II diabetes mellitus was a 
contributory cause of death.

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claim on appeal.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
38 C.F.R. § 3.312(b) (2007).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2007).

At the time of the veteran's death he was service-connected 
for type II diabetes mellitus, 20 percent disabling, and 
residuals of a fracture of the right distal tibia and fibula, 
10 percent disabling.  The immediate cause of death listed on 
his death certificate is adult respiratory distress syndrome, 
due to or as a consequence of diffuse alveolar hemorrhage, 
due to or as a consequence of acute myeloid leukemia.  Acute 
myeloid leukemia is the underlying cause of the veteran's 
death.

The appellant testified at the June 2007 Board hearing that 
immediately prior to the veteran being diagnosed with 
myelodysplastic syndrome (MDS) and AML he experienced 
difficulty getting his blood sugars under control.  See 
Hearing Transcript at 6.  She indicated that while 
hospitalized the veteran received heavy doses of insulin 
through an intravenous (IV) tube; in her words, "everything 
just started going downhill."  According to the appellant 
this treatment was in contrast to his diabetes mellitus 
treatment prior to the development of these diseases.  In 
this regard, she testified that prior to this period the 
veteran's diabetes had been controlled with oral medications 
before each meal.  Id. at 7.  

Although the appellant is not competent to provide evidence 
regarding whether the veteran's service-connected diabetes 
mellitus was a contributory cause of death, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the Board finds that her 
testimony at least raises the issue.  The current record does 
not contain any medical records pertaining to the state of 
the veteran's diabetes mellitus in the months prior to and 
during his treatment for MDS and AML.  Such records, however, 
are clearly relevant in light of the appellant's testimony.  
Thus, the Board concludes that a remand is necessary to 
obtain all medical records regarding evaluation and treatment 
of the veteran's diabetes mellitus for the period from 
January 1, 2005, through September 2005.

In addition to her testimony regarding a possible 
relationship between the veteran's diabetes mellitus and his 
death, the appellant also testified that she and the veteran 
met another veteran with MDS who told them that his private 
physician believed that there was a connection between 
herbicide exposure and the development of MDS.  Id. at 4-5.  
The appellant indicated that this physician has apparently 
researched this issue and determined that there is a 
connection.  Id.  Additionally, she testified that the 
veteran's physicians at Emory told her that the veteran's 
MDS, which records show as the pre-cursor to his AML, was due 
to "environmental causes," such as herbicides or 
pesticides.  Id. at 7.  Since the veteran was not exposed to 
herbicides or pesticides following his service in Vietnam, it 
was her opinion that his MDS, and therefore his AML, was a 
result of herbicide exposure while serving in Vietnam.

In light of the above, the Board concludes that additional 
medical evidence is needed to make its determination.  
Specifically, the Board finds that there is sufficient 
evidence of record suggesting a link between the veteran's 
MDS/AML and service to obtain a VA medical opinion.  
Moreover, additional evidence is needed regarding whether the 
veteran's service-connected diabetes mellitus was a 
contributory cause of death.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held in Hupp v. Nicholson, No. 03-
1688 (U.S. Vet. App. July 18, 2007), that when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Based on the Board's 
preliminary review of the claim and the October 2005 notice 
provided to the appellant pursuant to the VCAA, the Board 
finds that remand is also required so that the appellant can 
be provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on the conditions not yet 
service connected.

2.  Contact the appellant to obtain the 
names and addresses of any medical 
providers/facilities which were involved in 
treatment of the veteran's type II diabetes 
mellitus for the period from January 1, 
2005, through September 2005.  After 
securing the necessary release(s) from the 
appellant, obtain these records.

3.  Inform the appellant that she may 
submit a private opinion from the physician 
with whom she spoke about a relationship 
between AML and herbicides.  See Hearing 
Transcript at 8-9.  Provide notice that she 
may submit identifying information, such as 
his name and address, if she would like VA 
to contact this physician for more 
information.

4.  Following receipt of any of the above 
records (if available), refer the case to 
a physician with the appropriate medical 
expertise for a VA medical opinion.  The 
reviewing physician must be provided with 
the entire claims folder, including a copy 
of this REMAND.  The opinion should 
indicate that a review of the claims 
folder was completed.  After reviewing the 
record, the reviewing VA physician is 
requested to provide an opinion as to:

(1) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
myelodysplastic syndrome (MDS) is related 
to his acute myelogenous leukemia (AML); 

(2) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that MDS and/or AML is 
etiologically related to the veteran's 
active military service, to include 
herbicide (Agent Orange) exposure while in 
Vietnam.

(3) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran's 
service-connected type II diabetes 
mellitus contributed substantially or 
materially to the veteran's death, 
combined to cause death, or aided or lent 
assistance to the production of his death.  
The reviewing physician should 
specifically comment on whether there is 
any evidence of debilitating effects and 
general impairment of health due to type 
II diabetes mellitus to an extent that 
would render the veteran materially less 
capable of resisting the effects of (a) 
adult respiratory distress syndrome, (b) 
diffuse alveolar hemorrhage, or (c) acute 
myeloid leukemia

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



